Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr.  Jack D. Stone, Jr. on Friday June 4, 2021.
The application has been amended as follows: 
SPECIFICATION
Please replace paragraphs [0085] and [0086] with the following amended paragraphs:

[0007]  In a second embodiment, one of one or more cartridge springs (cut, e.g., from a sheet of Mylar®) extends through a slot of a respective cartridge of the one or more cartridges, and is positioned and restrained between two spring stops.  Each cartridge spring of the one or more cartridge springs is sized to bow between the two spring stops and bias each of the one or more cartridges in a first position in the one or more cells wherein the cavity is not aligned with the passageway, or in a second position in the one or more cells wherein the cavity is aligned with the passageway.
[0065]  As more clearly depicted in FIG. 14A, toward the upper end of barrel 320 and sleeve 332, the inside diameter of sleeve 332 opens along a taper 332a creating out of the barrel by lock stop 348.  It may be appreciated that as a user uses a finger to pull the sleeve 332 back, as depicted in FIG. 15, taper 332a moves downwardly allowing leaf springs 326 to expand outwardly into space 342, and locking blocks 328 to move outwardly from the openings 344 of the barrel 320.  It may also be appreciated that surfaces of locking blocks 328 may be suitably curvilinear (i.e., non-flat) to conform with openings 344 and fit within the curved space 342.  It may be further appreciated that the combination of locking blocks 328, leaf spring 326, sleeve 332, and lock stop 348 form a locking mechanism to secure a bit 106 in place at the end of the shaft 104.  
[0086]  FIGURES 37A-37D are taken along line 37-37 of FIG. 32, and exemplify a sequence of states of the cartridges of FIGS. 33-36 for positioning a selected bit for use, from four bits depicted in each of FIGS. 37A-38D.  As shown in FIG. 37A, four cartridges 4000a, 4000b, 4000c, and 4000d (also referred to collectively as cartridges 4000) are slidably positioned within respective cartridge guides 3016.  Spring stops 3012a, 3012b, 3012c, and 3012d (referred to collectively as spring stops 3012) extend inwardly within handle portion 3002 between the cartridges and cartridge guides.  Cartridge springs 3014a, 3014b, 3014c, and 3014d (referred to collectively as cartridge springs 3014) are positioned between respective spring stops.  Each cartridge spring preferably comprises a thin strip of sheet material, such as plastic (e.g., BoPET (biaxially-oriented polyethylene terephthalate), also known as Mylar®) or metal, that is flexible without yielding.  Cartridge springs 3014 are sized to pass through slot 4010 in an arcuate shape and be restrained at respective spring stops 3012.
CLAIMS
Please replace the claims with the following listing:

1.-13. (Cancelled)

14. 	(Currently Amended) 	A multi-bit screwdriver comprising:
two or more bits, each of the two or more bits defining a base portion and a head portion, the base portion defining at least one surface extending longitudinally along the base portion, the head portion being configured for engaging a fastener;
one or more cartridges, each cartridge defining a respective cavity of one or more cavities for receiving a respective bit of the two or more bits, each cartridges further defining a slot;
a handle defining two or more radially extending cells for receiving the one or more cartridges, and defining a passageway extending longitudinally along the center of the handle to an opening defined in an external surface of the handle;
two or more spring stops, each of the two or more spring stops being interposed on the handle between two adjacent cells of the two or more radially extending cells;
one or more -cartridge springs, each of the one or more -cartridge springs extending through a slot of a respective cartridge of the one or more cartridges and being positioned and restrained between two adjacent spring stops of the two or more spring stops, each -cartridge spring of the one or more -cartridge springs being sized to bow between the two spring stops and bias each of the one or more cartridges in a first two or more radially extending cells wherein the cavity is not aligned with the passageway, or in a second position in the two or more radially extending cells wherein the cavity is aligned with the passageway;Page 3 of 10APPL No. 16/134,808ATTY DOCKET No. 4040.122AMDT. DATED APRIL 21, 2021
REPLY TO OFFICE ACTION OF JANUARY 21, 2021a tubular shaft extending from the handle, the shaft defining a proximate end proximate to the handle and a distal end distal from the handle, the shaft including a barrel and a sleeve slidably fitted about the barrel, the barrel defining a hollow cylindrical space aligned with the passageway of the handle for facilitating sliding of a bit along the hollow cylindrical space of the barrel, the barrel including at least one land extending longitudinally along the interior of the cylindrical space, the at least one land corresponding to the at least one flat surface of the base portion of a bit, the land being narrow in cross-section at the proximate end of the shaft and continually expanding in breadth toward the distal end of the shaft;
at least one cut-out defined at the distal end of the barrel;
at least one leaf spring defining a first end and a second end, the first end being attached to the barrel;
at least one locking block attached to the second end of the leaf spring, the at least one locking block being aligned for insertion in the at least one cut-out;
a coil spring positioned between the handle and the sleeve for biasing the sleeve in a distal position away from the handle;
wherein, when the sleeve is in the distal position and a bit is positioned in the distal end of the shaft, the leaf spring biases the at least one locking block into the at least one cutout against the base portion of the bit to lock the bit in the distal end of the barrel;


15.	(Currently Amended) The multi-bit screwdriver of claim 14 wherein each -cartridge spring is fabricated from a sheet of biaxially-oriented polyethylene terephthalate.

16.	(Previously Presented) The multi-bit screwdriver of claim 14 further comprising guides positioned on the handle for guiding movement of each of the one or more cartridges.

17.	(Previously Presented) The multi-bit screwdriver of claim 14 wherein the one or more cartridges comprise a first cartridge and at least three second cartridges, wherein, when the first cartridge is placed in the second position, the at least three second cartridges bias the first cartridge to remain in the second position.

18.	(Previously Presented) The multi-bit screwdriver of claim 14 wherein there are multiple rows of radially extending cells.

19.	(Currently Amended) The multi-bit screwdriver of claim 14 wherein the two or more bits comprise at least one of an artist charcoal pencil, children's crayons, drill bits, thread cutting taps, bobbins for sewing, spices, gauge pins, screwdriver bits, and fishing weights.

the [[a]] tubular shaft extends from the opening in the storage device for receiving from a cartridge cavity a selected bit of the two or more bits;
the hollow cylindrical space defines a passageway defined in the handle 
a combination of the at least one locking block, leaf spring, sleeve and a lock stop form a locking mechanism for securing the selected bit at the end of the tubular shaft opposing the opening at an end of the tubular shaft.

21.	(Currently Amended) The multi-bit screwdriver of claim 14 wherein each base portion defines a plurality of sides, 
the [[a]] tubular shaft extends from the opening in the handle for receiving from one of the one or more cavities a bit selected from the two or more bits, wherein the tubular shaft defines an interior portion having a plurality of lands corresponding in number to the plurality of sides of the base portion of the two or more bits; and
a combination of the at least one locking block, leaf spring, sleeve and a lock stop form a locking mechanism for securing the selected bit at an end of the tubular shaft.


the [[a]] tubular shaft extends from the opening in the handle for receiving from one of the one or more cavities a selected bit of the two or more bits, wherein the tubular shaft defines an interior portion having a plurality of lands corresponding in number to the plurality of sides of the base portion of the two or more bits, the interior portion having an entry end, corresponding to the proximal end, proximate to the opening in the storage device, and an exit end, corresponding to the distal end, opposing the entry end, and wherein the lands are smaller at the entry end than at the exit end, and substantially conform to the shape of the base portion of the selected bit at the exit end; and
a combination of the at least one locking block, leaf spring, sleeve and a lock stop form a locking mechanism for securing the selected bit at the exit end of the tubular shaft.

23.	(Currently Amended) The multi-bit screwdriver of claim 14 wherein base portion defines a plurality of sides, 
the [[a]] tubular shaft extends from the opening in the storage device for receiving from one of the one or more cavities a selected bit of the two or more bits, wherein the tubular shaft defines an interior portion having a plurality of lands corresponding in number to the plurality of sides of the base portion of the two or more bits, the interior portion having an entry end, corresponding to the proximal end, proximate to the opening in the storage device, and an exit end, corresponding to the distal end, opposing the entry end, and wherein the lands are smaller at the entry end than at the exit end, and substantially conform to the shape of the base portion of the selected bit at the exit end; and
a combination of the at least one locking block, leaf spring, sleeve and a lock stop form a locking mechanism for securing the selected bit at the exit end of the tubular shaft.

24.	(Currently Amended) The multi-bit screwdriver of claim 14 wherein base portion defines a plurality of concave sides, the sides being conically canted toward the head portion, 
the [[a]] tubular shaft extends from the opening in the handle for receiving from one of the one or more cavities a selected bit of the two or more bits, wherein the tubular shaft defines an interior portion having a plurality of lands corresponding in number to the plurality of sides of the base portion of the two or more bits, the interior portion having an entry end, corresponding to the proximal end, proximate to the opening in the storage device, and an exit end, corresponding to the distal end, opposing the entry end, and wherein the lands are smaller at the entry end than at the exit end, and substantially conform to the shape of the base portion of the selected bit at the exit end; and
a combination of the at least one locking block, leaf spring, sleeve and a lock stop form a locking mechanism for securing the selected bit at the exit end of the tubular shaft.

wherein
the [[a]] tubular shaft extends from the opening in the handle for receiving from one of the one or more cavities a selected bit of the two or more bits;
the hollow cylindrical space defines a passageway 
a combination of the at least one locking block, leaf spring, sleeve and a lock stop form a locking mechanism for securing the selected bit at the end of the tubular shaft opposing the opening at an end of the tubular shaft; and
a ratchet is integrated to the multi-bit screwdriver between the handle and the tubular shaft for controlling the rotational direction in which torque is transferred between the handle and the tubular shaft.

Allowable Subject Matter
Claims 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance: art of record including the parent application (USP 10,076,835 as claimed), considered as a whole, alone or in combination, neither anticipates nor renders obvious stops and springs to bow between the two stops to bias each of the cartridge in a first position or in a second position aligned with the passageway (e.g., Figs. 37A-D), together in combination with the rest of the limitations as recited in claim 14.



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								/Hadi Shakeri/
June 4, 2021							Primary Examiner, Art Unit 3723